DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1, and its dependent claims, are drawn to the general notion of a pixel circuit. 
Independent claim 7, and its dependent claims, are drawn to the general notion of a driving method for a pixel circuit. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are switching the first control signal and the second control signal to a turn-on voltage level, thereby turning-on the first transistor, the second transistor, the third transistor and the fourth transistor and providing the first reference voltage to the first node and the data signal to the second node during the first period of the first frame; switching the first control signal to a turn-off voltage level and maintaining the second control signal at the turn-on voltage level, thereby turning-on the second transistor, the third transistor and the fourth transistor and providing a compensation voltage to the first node during a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
 
Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Cho; Geunho, US 20170148379 A1, describes a pixel circuit formed of first through seventh transistors (see Fig. 7), but does not describe switching the first control signal and the second control signal to a turn-on voltage level, thereby turning-on the first transistor, the second transistor, the third transistor and the fourth transistor and providing the first reference voltage to the first node and the data signal to the second node during the first period of the first frame; switching the first control signal to a turn-off voltage level and maintaining the second control signal at the turn-on voltage level, thereby turning-on the second transistor, the third transistor and the fourth transistor and providing a compensation voltage to the first node during a second period of the first frame; and switching the light emission control signal to the turned-on voltage level, 
Hsu; Wei-Chu et al., US 20160125808 A1, describes a pixel circuit containing a time period during which a first node is at a first reference voltage and a second node is at a data signal voltage level (see Fig. 2E), but does not describe switching the first control signal and the second control signal to a turn-on voltage level, thereby turning-on the first transistor, the second transistor, the third transistor and the fourth transistor and providing the first reference voltage to the first node and the data signal to the second node during the first period of the first frame; switching the first control signal to a turn-off voltage level and maintaining the second control signal at the turn-on voltage level, thereby turning-on the second transistor, the third transistor and the fourth transistor and providing a compensation voltage to the first node during a second period of the first frame; and switching the light emission control signal to the turned-on voltage level, thereby turning-on the fifth transistor and the sixth transistor and outputting a driving current to the light emitting element during a third period of the first frame; 
Zhu; Zhengyong et al., US 20200243014 A1, describes a pixel circuit containing 
a third control signal (see Fig. 3), but does not describe switching the first control signal and the second control signal to a turn-on voltage level, thereby turning-on the first transistor, the second transistor, the third transistor and the fourth transistor and providing the first reference voltage to the first node and the data signal to the second node during the first period of the first frame; switching the first control signal to a turn-off voltage level and maintaining the second control signal at the turn-on voltage level, thereby turning-on the second transistor, the third transistor and the fourth transistor 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/Michael J Eurice/Primary Examiner, Art Unit 2693